DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 2 and species APS2 in the reply filed on 2/3/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. US 20140030719 in view of Reilly et al. Journal of Molecular Liquids (2017) 830-832 in further view of Chandran et al. JACS 2012, 134, 20330-20339).
Kwon et al. discloses a composition comprising a nucleic acid and an ionic liquid (abstract; paragraph [0010], [0023], [0027]). Said composition comprising a compound with an imidazole or pyrrolidine comprising a propyl moiety (paragraph [0023]). Kwon et al. do not teach the compound salt structure as claimed.


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the ionic liquid composition of Reilly et al. for the composition of Kwon et al. The motivation is ionic liquids (ILs) have found a wide range of applications in various fields, including organic synthesis, extraction/separation, electrochemical analysis, catalysis, protein purification, protein crystallization and detection, etc. The applications of ILs to DNA technology have received tremendous attention in recent years. DNA separation using a capillary coated with imidazolium-based ILs and the use of ILs in designing ion-conductive DNA films have been reported. ILs have also been reported to extract a trace amount of DNA from aqueous solutions and to slow DNA translocation through nanopores. One of the most recent developments in the field is the use of ILs as ideal solvent media for long-term DNA storage. And that the structural and chemical stability of DNA remain preserved up to one year (Chandran et al. see Introduction, page 20331). Therefore one of ordinary skill in the art would have been motivated to modify the primary references in the manner of the claims to achieve the expected benefits, optimizations and/or expanded applications as this is well known practice in the art. 
Additionally, the MPEP, at 2143.02, states that the prior art can be modified or combined to reject claims as obvious as long as there is a reasonable expectation 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/           Primary Examiner, Art Unit 1637                                                                                                                                                                                             	10 February 2022